Name: Commission Regulation (EEC) No 1937/88 of 30 June 1988 laying down precautionary measures on production aid for processed tomato products
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 No L 170/ 17 2.7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1937/88 of 30 June 1988 laying down precautionary measures on production aid for processed tomato products Whereas the Commission has proposed to the Council adjustments with the aim in particular of allocating the production quotas between the processing enterprises on the basis of the total quantities which they processed in the last three marketing years and of permitting some development by reserving a small percentage of the overall quantities for new enterprises ; Whereas the operators are aware of that proposal which has served as a basis for the conclusion of the preliminary contracts provided for in Article 4a of Commission Regulation (EEC) No 1 599/84 0, as last amended by Regulation (EEC) No 648/88 (6) ; Whereas, failing a decision from the Council , despite a wide majority in favour of the Commission's proposal, the arrangements limiting the granting of the aid must be maintained as a precaution by including the abovemen ­ tioned adjustments ; Whereas this measure is essential on the one hand not to prejudge the final decision of the Council and on the other hand in order to avoid detrimental expenditure for the management of the sector ; Whereas, as regards Spain and Portugal, the Act of Accession lays down the quantities of processed tomato products which may qualify for Community aid during the first four and five marketing years respectively following the accession of those two Member States ; whereas, however, in order to avoid unequal treatment, the adjustments regarding the allocation of the quotas between enterprises should be applied in those two Member States, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3909/87 (2), Whereas, by Council Regulation (EEC) No 1320/85 (3), as last amended by Regulation (EEC) No 1929/87 (4), the Council limited the granting of production aid for processed tomato products, for all the processing enterprises of the producer Member States, to the quantities of processed products obtained from given quantities of fresh tomatoes ; whereas that measure was introduced for a period of three marketing years ending on 30 June 1988 ; whereas the Commission has proposed to maintain , with certain adjustments for a period limited to the two marketing years 1988/89 and 1989/90, the arrangements limiting the production aid in question ; whereas, despite all the Commission's efforts, the Council has not, to date, taken any decision on that proposal ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the precautionary measures essential to ensure that the common agricultural policy continues to operate for products processed from fruit and vegetables ; whereas these measures are taken as a precaution and are without prejudice to the decisions of the Council ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988/89 marketing year, the granting of production aid shall be limited, for all the processing enterprises in each producer Member State of the Community of Ten, to the quantities of processed tomato products obtained from the following quantities of fresh tomatoes : (Tonnes) All enterprises in Tomato concentrate Whole, peeled, tinned tomatoes Other tomato products France 283 691 58 628 5Q 087 Greece 967 003 25 000 21 593 Italy 1 655 000 1 185 000 453 998 (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 370, 30 . 12. 1987, p. 20 . (3) OJ No L 137, 27. 5 . 1985, p. 41 . n OT No L 183, 3 . 7 . 1987, p. 33 . O OJ No L 152, 8 . 6 . 1984, p . 16 . (6) OJ No L 65, 11 . 3 . 1988 , p . 8 . No L 170/18 Official Journal of the European Communities 2.7. 88 2. The quantities in paragraph 1 shall, without prejudice to paragraphs 3, 4 and 5, be allocated fairly by the Member States between the processing enterprises in proportion to the average quantities actually produced by each of them in the 1985/86, 1986/87 and 1987/88 marketing years. 3 . For the granting of the aid, processing enterprises which began activity in the 1986/87 marketing year shall be eligible for a quaota calculated on the basis of the average quantities produced in the 1986/87 and 1987/88 marketing years, less 10 % . 4. Processing enterprises which began activity in the 1987/88 marketing year shall be eligible for a quota corresponding to the quantities processed in that marketing year, less 20 % . 5. Processing enterprises which begin production of one of the finished tomato products mentioned in paragraph 1 in the 1988/89 marketing year shall be eligible for production aid under the following conditions, provided that they present, to the satisfaction of the competent authorities, sufficient guarantees as to the efficiency and longlastingness of their activity. Producer Member States shall reserve 2 % of the total quantities fixed for each group of finished products for the allocation of a quota to the enterprises referred to in the first subparagraph. The quota allocated to each enterprise may not exceed the processing capacity of the latter, less 30 % . Article 2 The allocation provided for in Article 1 shall be effected on the basis of the provisions adopted for the application of Regulation (EEC) No 1320/85. Article 3 The provisions of this Regulation, with the exception of Article 1 ( 1 ), shall apply in Spain and Portugal . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply without prejudice to any subsequent decisions to be adopted, where appropriate, by the Council for the 1988/89 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President